A school district is not a municipal corporation within the meaning of section 51 of the General Municipal Law. (Brooks v.Wyman, 246 N.Y. 534.) That question was not raised or considered in Judd v. Board of Education (278 N.Y. 200). The first question certified is answered in the negative, the orders are reversed and the complaint dismissed, with costs in all courts. The second question certified is not answered.
LOUGHRAN, Ch. J., LEWIS, CONWAY, DESMOND, THACHER, DYE and FULD, JJ., concur.
Orders reversed, etc. *Page 973